

117 HR 3539 IH: To designate the facility of the United States Postal Service located at 223 West Chalan Santo Papa in Hagatna, Guam, as the “Atanasio Taitano Perez Post Office”.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3539IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. San Nicolas introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 223 West Chalan Santo Papa in Hagatna, Guam, as the Atanasio Taitano Perez Post Office.1.Atanasio Taitano Perez Post Office(a)DesignationThe facility of the United States Postal Service located at 223 West Chalan Santo Papa in Hagatna, Guam, shall be known and designated as the Atanasio Taitano Perez Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Atanasio Taitano Perez Post Office.